Citation Nr: 0818534	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  06-10 796A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for the residuals of an 
injury to the right heel secondary to the veteran's service-
connected right knee disability.

2.  Entitlement to an increased evaluation for a right knee 
disability (instability), currently rated as 10 percent 
disabling.

3.  Entitlement to an increased evaluation for arthritis of 
the right knee, currently rated as 10 percent disabling.

4.  Whether the reduction from ten to zero percent for a 
service-connected skin disorder in a rating action of August 
1993 by the agency of original jurisdiction contained clear 
and unmistakable error.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from August 1975 to 
June 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA), Regional Office (RO), located in 
Nashville, Tennessee.  In March 2008, the veteran testified 
at a hearing before the Board that was held at the RO.  A 
transcript of that hearing has been prepared and included in 
the claims folder for review.  

According to the evidence on file, a Motion to Advance on the 
Docket (AOD) was granted by the Board, due to good or 
sufficient case shown, in accordance with he provisions of 38 
U.S.C.A. § 7107 (West 2002 & Supp. 2006) and 38 C.F.R. 
§ 20.900(c) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has come before the Board asking that his 
service-connected right knee disabilities be assigned higher 
disability evaluations.  He contends that the knee "gives 
out", is limited in its movements, and produces near-
continuous pain.  He further avers that his knee often 
stiffens up and, as a result of his condition, he has 
difficulty walking and driving.  

During his hearing before the Board, the veteran complained 
about the VA examination that was performed in conjunction 
with his claim for an increased evaluation for his right knee 
disability.  Specifically, the veteran noted that a 
goniometer was not used.  A review of the most recent 
examination does not show that goniometer results, which are 
required by the rating criteria.  More importantly, it is 
unclear from the comments provided as to whether there is any 
limitation due to weakness, fatigability, incoordination, or 
flare-ups in accordance with DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Moreover, the examiner did not comment on whether 
there were any effects of the disability upon ordinary use.  
Because of the lack of needed information, the Board believes 
that the two issues involving an increased rating for a right 
knee disability should also be returned to the RO/AMC so that 
additional development may be accomplished.  Hence, these two 
issues are remanded so that another medical examination may 
be performed and the data included in the claims folder for 
the Board's further review.

As a result of his knee disability, the veteran maintains 
that he suffered a fall that, in turn, led to a fracture of 
his right heel.  He maintains that "but for" his right knee 
disability, he would not have injured his right heel.  Thus, 
he asks that service connection for the residuals of the 
fracture be granted.  

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007), the RO has issued a VCAA letter with 
respect to the right heel disability.  However, while the 
issue of service connection was discussed in the letter, that 
same letter did not address secondary service connection.  
That is, the letter did not discuss what the evidence must 
show to support a claim for compensation based upon an 
additional disability that was caused or aggravated by a 
service-connected disability as is required.  Because the RO 
has not informed the veteran of how to properly substantiate 
his claim for service connection based on secondary service 
connection, the VA has not met its burden in assisting the 
veteran with respect to that issue, and the claim must be 
returned so that this defect may be remedied.

Moreover, the RO has said that the veteran has not presented 
evidence that would etiologically link the right heel 
disability with his service-connected right knee disability.  
However, the veteran did submit a copy of the treatment he 
received for the fracture immediately after it occurred.  He 
has also provided a statement from a reported witness to the 
accident.  Both of these documents insinuate that the 
veteran's right knee condition may have contributed to his 
fall, which subsequently caused the fracture of the right 
heel.  A further review of the medical records does not show 
that a VA examiner has ever commented specifically and 
conclusively on the assertions made by the veteran.  Because 
there appears to be a lack of medical information, either 
positive or negative, that would provide a definitive opinion 
on this matter, it is the opinion of the Board that this 
issue should be returned to the RO for the purpose of 
obtaining such an opinion.  That is, the Board believes that 
a thorough and contemporaneous medical examination which 
takes into account the records of prior medical treatment 
should be accomplished so that the disability evaluation will 
be a fully informed one in regards to the appellant's claim.  
See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Based upon the 
evidentiary record in the instant case, as discussed above, 
and in light of the applicable provisions of the VCAA, it is 
the Board's opinion that such an examination should be 
afforded the veteran before the Board's decision on the 
merits of his claim is issued.  See also 38 C.F.R. § 4.2 
(2007) 
(". . . if the [examination] report does not contain 
sufficient detail, it is incumbent on the rating board to 
return the report as inadequate for rating purposes"); 38 
C.F.R. § 4.10 (2007) (the examiner must give a "full 
description of the effects of disability upon the person's 
ordinary activity"); Schafrath v. Derwinski, 1 Vet. App. 
589, 594. 

The Board notes that during the pendency of this appeal, the 
United States Court of Appeals for Veterans Claims, 
hereinafter the Court, issued a decision in the case of 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In this 
case, the Court found that for an increased-compensation 
claim, section § 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  The veteran has not been afforded notice which 
complies with the Court's ruling in Vasquez.  Accordingly, 
such notice should be issued prior to further adjudication of 
the veteran's claim.

Finally, service connection was granted in June 1982 for 
tinea of the hands and feet.  A noncompensable evaluation was 
assigned.  Then in November 1991, a 10 percent rating was 
assigned.  The effective date was May 1991.  The veteran 
underwent a VA examination in November 1992.  Based upon the 
examinations results, the RO proposed to reduce the 10 
percent rating to a noncompensable evaluation.  The veteran 
was notified of that action and then in August 1993, the 
reduction occurred.  The veteran has now come before the 
Board claiming that clear and unmistakable error was 
committed by the RO when it reduced the rating.  It is 
unclear from a reading of the correspondence between the 
veteran and the RO as to whether the RO totally understood 
the veteran's appeal.  It is further appears that due to this 
lack of clarity that the veteran may not have been furnished 
with all of the laws and regulations with respect to clear 
and unmistakable error claims.  Therefore, in order to ensure 
that the veteran had been provided with the proper notice, 
this issue too must be remanded for additional development.  

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO/AMC for the following development:

1.  The RO/AMC must issue an appropriate 
duty to assist letter, which is compliant 
with the Court's holding in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), 
and it should review the entire file and 
ensure for the issue on appeal that all 
notification and development necessary to 
comply with 38 U.S.C.A. § 5103A (West 
2002 & Supp. 2006) and 38 C.F.R. § 3.159 
(2007)), as well as VAOPGCPREC 7-2004, 
and the holdings in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 
(2002), and Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), are fully 
complied with and satisfied as to the 
issues on appeal.  The RO/AMC must 
further inform the veteran as to how he 
may prevail on the issue involving clear 
and unmistakable error and it must 
provide to the veteran the appropriate 
laws and regulations involving clear and 
unmistakable error claims.  Copies of any 
documents supplied to the veteran should 
be included in the claims folder for 
future review.  

2.  The AMC/RO should contact the 
appellant and ask that he identify all 
sources of medical treatment received 
since January 2006 for the disabilities 
addressed in this appeal, and to furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA source 
identified.  Copies of the medical 
records from all sources, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.  If requests for any 
private treatment records are not 
successful, the AMC/RO should inform the 
appellant of the nonresponse so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  38 CFR 
§ 3.159 (2007).

3.  The AMC/RO should arrange for an 
examination of the right knee and right 
heel by an orthopedist who has not 
previously seen or treated the veteran.  
The purpose of the examinations are to 
ascertain the etiology of the veteran's 
right heel disability, and to discover 
the severity of the service-connected 
right knee disability.  The claims 
folder, including any documents obtained 
as a result of this Remand, should be 
made available to the examiner for review 
before the examination.  The examination 
report should consider all findings 
necessary to evaluate the claim and the 
examiner is asked to indicate that he or 
she has reviewed the claims folder.

The examiner is asked to express an 
opinion concerning the etiology of any 
found right heel disability.  The 
examiner is asked to state whether it is 
at least as likely as not that the 
purported heel disorder is related to any 
in-service disease or injury or to his 
service in general or to a service-
connected disability, such as his right 
knee.  The examiner should comment on 
whether any change in use or the favoring 
of the service-connected right knee 
disability would have affected the right 
heel.  

The examiner should further provide 
comment on whether the service-connected 
right knee disability has aggravated any 
found right heel condition in accordance 
with Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

If the examiner determines that the 
veteran's right heel disability is not 
secondary to the veteran's service-
connected right knee disorder (as has 
been implied by the veteran), the 
examiner should specifically note why he 
or she does not believe that the two 
disabilities are inter-related.  In other 
words, if the examiner disagrees with the 
hypothesis made by the veteran, the 
examiner is requested to discuss his 
reasoning in detail.  Additionally, the 
doctor must specifically address whether 
any weakness/instability in the right 
knee could have led to the veteran 
falling and injuring his right heel.  

Also, the right knee should be examined 
for degrees of range of motion and any 
limitation of function of the parts 
affected by limitation of motion.  The 
examiner should also be asked to include 
the normal ranges of motion of each body 
part.  Moreover, the examiner should be 
requested to determine whether the right 
knee exhibits weakened movement, excess 
fatigability, or incoordination, and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion lost or 
favorable or unfavorable ankylosis due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should also be asked to express 
an opinion as to the degree to which pain 
could significantly limit functional 
ability during flare-ups or on use.  

The examiner must provide a comprehensive 
report including rationales for all 
opinions and conclusions, citing the 
objective medical findings leading to the 
examiner's conclusions.  If further 
testing or examination by specialists is 
required to evaluate the claimed 
disabilities, such testing or examination 
is to be done before completion of the 
examination report.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

4.  The AMC/RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examination.  If the requested 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  
38 C.F.R. § 4.2 (2007); see also Stegall 
v. West, 11 Vet. App. 268 (1998).

Thereafter, the AMC/RO should readjudicate the issues on 
appeal.  If the benefits sought on appeal remain denied, the 
appellant should be provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to include a summary 
of the evidence and applicable law and regulations considered 
pertinent to the issues currently on appeal.  An appropriate 
period of time should be allowed for response.  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



